Dismissed and Memorandum Opinion filed September 20, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00769-CV

                            JANICE TAYLOR, Appellant,

                                           V.

    KUBALA PUBLIC ADJUSTERS, INC., D/B/A KUBALA AND COMPANY
                      ADJUSTERS, Appellee.


                     On Appeal from the Co Civil Ct at Law No 1
                                  Harris County
                           Trial Court Cause No. 989268


                  MEMORANDUM                        OPINION

      Appellant Janice Taylor appeals the trial court’s summary judgment granted in
favor of appellee Kubala Public Adjusters, Inc., d/b/a Kubala and Company Adjusters.
We dismiss for want of prosecution.

      On March 23, 2012, the appellant filed a brief that failed to substantially comply
with Rule 38 of the Texas Rules of Appellate Procedure. Specifically, the appellant failed
to provide adequate citations to the record and to authority to support the issues
presented. Tex. R. App. P. 38.1(g), (i). On April 19, 2012, this court issued an order,
requiring the appellant to file a brief that complied with Rule 38. The order further
advised that the court would dismiss the appeal for want of prosecution if the appellant
failed to file a compliant brief on or before May 21, 2012.

       On May 22, 2012, the appellant filed an amended brief which failed to comply
with the court order and, in fact, complied with even fewer of the Rule 38 requirements
than the original brief. See Tex. R. App. P. 38.1(a), (b), (c), (f), (g), (h), (i), and (j). On
June 19, 2012, the appellee filed a brief requesting dismissal of the appeal based on the
appellant’s failure to comply with the court order and the Texas Rules of Appellate
Procedure.

       On July 10, 2012, the appellant filed a third brief, which again failed to comply
with Rule 38. See Tex. R. App. P. 38.1(a), (b), (c), (f), (g), (h), (i).

       Pro se litigants must comply with the applicable procedural rules, and courts hold
both pro se litigants and licensed attorneys alike to the same standards. Mansfield State
Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978) “There cannot be two sets of
procedural rules, one for litigants with counsel and the other for litigants representing
themselves. Litigants who represent themselves must comply with the applicable
procedural rules, or else they would be given an unfair advantage over litigants
represented by counsel.” Id.; see also Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex.
App.—Houston [14th Dist.] 2000, pet. denied).

       The appellant failed to comply with this court’s order of April 19, 2012.
Accordingly, we strike the appellant’s non-conforming briefs and order the appeal
dismissed.



                                               /s/     Jeffrey V. Brown
                                                       Justice




Panel consists of Chief Justice Hedges and Justices Brown and Busby.